Exhibit 10.1

EXECUTION VERSION

Lyondell Chemical Company

SUMMARY OF TERMS AND CONDITIONS OF THE $8,015,000,000

SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION FACILITIES

 

Borrowers:

Lyondell Chemical Company (“Lyondell”), as a debtor-in-possession under Chapter
11 of the United States Bankruptcy Code and certain of its subsidiaries and
affiliates as debtors-in-possession under Chapter 11 of the United States
Bankruptcy Code (the “Bankruptcy Code”), as set forth on Annex I hereto
(collectively, the “Borrowers”), in jointly administered cases (collectively,
the “Cases”) in the United States Bankruptcy Court for the Southern District of
New York (the “Bankruptcy Court”).

 

Guarantors:

All obligations under the Facilities (defined below) and the other Loan
Documents (defined below) will be unconditionally guaranteed (the “Guarantee”)
by (a) each Borrower (with respect to the obligations of the other Borrowers),
(b) each subsidiary of LyondellBasell Industries AF S.C.A. (“Lyondell AF”) that
is a U.S. entity currently a guarantor of the Bridge Facility or the Senior
Credit Facility (each as defined below) (the “U.S. Guarantors”), (c) Basell
Germany Holdings GmbH (“Basell GmbH”), secured by a priming lien on the stock of
its direct subsidiaries, and (d) on an unsecured basis, by Lyondell AF and each
other non U.S. subsidiary of Lyondell AF that is currently a guarantor of the
Bridge Facility or the Senior Credit Facility (each as defined below) (together
with Basell GmbH, the “Non-U.S. Guarantors”, and together with the U.S.
Guarantors, the “Guarantors”) subject, in the case of the Non-U.S. Guarantors,
to covenant restrictions in joint venture agreements, general statutory
limitations, corporate benefit and similar principles under applicable law
(taking into account the ultimate benefit to be received by each subsidiary
providing such a Guarantee) which limit the ability of the Non-U.S. Guarantors
to provide a Guarantee or, in the case of Basell GmbH, security, or will require
that the Guarantee be limited by an amount or otherwise (collectively, “Legal
Limitations”) to the extent of such Legal Limitations, provided that each
Non-U.S. Guarantor will endeavor in good faith to use commercially reasonable
efforts to demonstrate that adequate corporate benefit accrues to it and to take
other steps reasonably required by the Instructing Group to avoid or mitigate
such Legal Limitations), or as otherwise agreed by the Instructing Group and
Lyondell.

The U.S. Guarantors and Basell GmbH shall be debtors-in-possession under Chapter
11 of the United States Bankruptcy Code (such Guarantors, together with the
Borrowers and Basell GmbH, the “Debtors”, and together with the other Non-U.S.
Guarantors, the “Obligors”).



--------------------------------------------------------------------------------

Certain Prepetition Facilities:

Bridge Loan Facility. That certain Bridge Loan Agreement dated as of
December 20, 2007, among LyondellBasell Finance Company, Lyondell AF, the
Guarantors party thereto from time to time, the Lenders party thereto from time
to time, Merrill Lynch Capital Corporation, as administrative agent, Citibank,
N.A., as collateral agent, and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Goldman Sachs Credit Partners L.P., Citigroup Global Markets Inc.,
ABN AMRO Incorporated and UBS Securities LLC, as joint lead arrangers and
bookrunners, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
transaction coordinator and the other parties thereto (as amended and restated
as of April 30, 2008, as further amended and restated as of October 17, 2008,
and as further amended, supplemented and otherwise modified from time to time,
and related definitive documentation, in each case as further amended,
supplemented or otherwise modified prior to the date hereof, and including all
exhibits and other ancillary documentation in respect thereof, the “Bridge Loan
Facility”).

Existing ABL Facilities. That certain Credit Agreement relating to the
inventory-based credit facility (the “Inventory Facility”), dated December 20,
2007, that certain Receivables Purchase Agreement relating to the domestic
receivables securitization facility (the “Receivables Facility”), dated
December 20, 2007, and that certain Receivables Purchase Agreement dated
July 29, 2005 (the “Basell Facility”), along with related definitive
documentation representing the existing asset-based facilities of the Borrowers
in the U.S. (in each case as amended, supplemented or otherwise modified prior
to the date hereof, and including all exhibits and other ancillary documentation
in respect thereof, the “Existing ABL Facilities”).

Senior Credit Facility. That certain Credit Agreement, dated as of December 20,
2007, as amended and restated as of April 30, 2008, among Lyondell AF, Lyondell,
LyondellBasell Industries Holdings B.V., Basell Finance Company, B.V. and Basell
Germany Holdings GmbH, as borrowers, the subsidiary guarantors party thereto,
Citibank, N.A., as primary administrative agent and as collateral agent, the
other agents and other entities party thereto and the financial institutions and
other persons or entities party thereto as lenders (in each case as amended,
supplemented or otherwise modified prior to the date hereof, and including all
exhibits and other ancillary documentation in respect thereof, the “Senior
Credit Facility”).

 

2



--------------------------------------------------------------------------------

DIP Facilities:

Term Facility: A superpriority multiple draw term loan facility (the “Term
Facility”) in an aggregate principal amount of up to $6,500,000,000 (the “Term
Loan Commitments”), $3,250,000,000 in respect of new money funding (the “New
Money Loans”) and a dollar-for-dollar roll-up of $3,250,000,000 in respect of
outstanding loans under the Senior Credit Facility whenever acquired (the
“Roll-Up Loans”)1. Amounts paid or prepaid under the Term Facility may not be
reborrowed.

In connection with the Roll-Up Loans, if commitments for New Money Loans (the
“NM Commitments”) are oversubscribed at Full Availability, each initial lender
under the Term Facility shall reduce its NM Commitments pro rata among such
lenders according to the amount of their NM Commitments; provided that (i) the
principal amount of such initial lender’s final NM Commitment may not be reduced
below two-thirds of its initial NM Commitment without its consent, and (ii) in
no event shall any such reduction result in the total NM Commitments being less
than $3,250,000,000. In connection therewith, the Borrowers will seek NM
Commitments from existing lenders under the Senior Credit Facility (other than
the Specified Term Lenders, who shall not be entitled to subscribe for New Money
Loans (or Roll-Up Loans) in excess of the NM Commitments set forth herein) who
will become a lender under the Term Facility in connection herewith, provided
that, after giving effect to any such reallocation, in no event shall the
addition of new lenders under the Term Facility result in the total New Money
Loans and NM Commitments being greater than $3,250,000,000 and, the NM
Commitment shall be allocated among such new lenders in a manner TBD.

ABL Facility: A superpriority non-amortizing revolving credit facility (the “ABL
Facility” and, together with the Term Facility, the “Facilities”) in an
aggregate principal amount of up to $1,515,000,000 (the “ABL Commitments” and,
together with the Term Loan Commitments the “Commitments”), subject to ABL
Availability (as defined below). The ABL Facility may, at the option of the
Borrowers, be increased through the addition of new Lenders (including financial
institutions and/or corporate investors) acceptable to the Arrangers so long as
the amount of the ABL Facility does not exceed $2,000,000,000 in the aggregate
(the ability to so increase the ABL Commitments, the “ABL Accordion”). Up to
$300,000,000 of the ABL Facility in connection with Initial Availability (as
defined below, and an amount TBD not less than $300,000,000 in connection with
Full Availability (as defined below), in each case subject to ABL

 

1

Participation in respect of the Roll-Up Loans shall be open to all Senior Credit
Facility Lenders or affiliates of such Senior Credit Facility Lenders who hold
interests in loans under the Senior Credit Facility either directly or through
swaps or other like instruments.

 

3



--------------------------------------------------------------------------------

Facility Availability, will be available in the form of letters of credit by the
Issuer (as defined below) for the account of the Borrowers (“Letters of
Credit”). No Letter of Credit will be issued after the 30th day preceding the
Maturity Date.

The Commitment of each Lender will be set forth on Annex IV hereto.

The Facilities will be documented under separate credit agreements.

 

Purpose/Use of Proceeds:

The proceeds of the Facilities will be used, in accordance with the terms of the
Budget (defined below): (i) to refinance in full the Existing ABL Facilities on
the Closing Date, (ii) to pay related transaction costs, fees and expenses and
(iii) to provide working capital for, and for other general corporate purposes
of the Debtors and the non-U.S. subsidiaries of Lyondell AF. Amounts for general
corporate purposes of the non-U.S. subsidiaries of Lyondell AF shall be advanced
by way of intercompany loans from a Borrower to Basell GmbH (the “Intercompany
Facility”), which shall (i) if required by the Instructing Group be secured by a
second priority priming lien on the stock of the direct subsidiaries of Basell
GmbH and (ii) be pledged as collateral security on a priming basis to secure the
Term Facility.

 

Arrangers:

Citigroup Global Markets Inc., Goldman Sachs Lending Partners LLC, Merrill Lynch
Capital Corporation, ABN AMRO Bank N.V., and UBS Securities LLC (collectively,
together with their affiliates, the “Arrangers”).

 

Lenders:

With respect to the Term Facility, the Arrangers (other than ABN AMRO Bank
N.V.), Access Lender, LLC (“Access”) and the other institutions identified in
Annex IV hereto which have agreed to make or cause to be made on their behalf
New Money Loans (collectively, the “Specified Term Lenders”), and other
financial institutions or entities acceptable to the Specified Term Lenders
(collectively, the “Term Lenders”).

With respect to the ABL Facility, the Arrangers or any of their respective
affiliates, and other financial institutions or entities acceptable to the
Arrangers (collectively, the “ABL Lenders”, and together with the Term Lenders,
the “Lenders”).

 

Instructing Group:

Until entry of the Final Order, (a) with respect to the Term Facility, subject
to minimum hold levels to be agreed to by all of the Specified Term Lenders, the
Specified Term Lenders, and (b) with respect to the ABL Facility, the Arrangers.
After the entry of the Final Order, as negotiated in good faith by the parties
and specified in the Definitive Documentation (as defined below). When approval
of the Instructing Group is required, the applicable unanimous approval is
needed.

 

Letter of Credit Issuer:

Citibank, N.A. or an affiliate thereof and other mutually satisfactory banks and
any other bank or financial institution that also becomes a letter of credit
issuer after the Interim Order Entry Date (collectively, the “Issuer”).

 

4



--------------------------------------------------------------------------------

Term Facility Administrative Agent:

To be Determined (the “Term Facility Agent”).

 

ABL Facility Administrative Agent:

Citicorp USA, Inc. or an affiliate (the “ABL Facility Agent” and together with
the Term Facility Agent, the “Agents”).

 

Term Facility Initial Availability:

During the period commencing on the date (the “Interim Order Entry Date”) of the
Bankruptcy Court’s entry of the Interim Order (as defined in Annex II attached
hereto) and ending on the date the Bankruptcy Court enters the Final Order (such
period, the “Interim Period”), a portion of the Term Loan Commitments shall be
available to the Borrowers, subject to (i) delivery by the Debtors of a Budget
(as defined below) and (ii) compliance with the terms, conditions and covenants
described in this Summary of Terms and Conditions (this “Term Sheet”) (the
“Initial Availability”) in an amount equal to the lesser of $2,167,000,000 and
such other amount as may be approved by order of the Bankruptcy Court, to be
made available during the Interim Period in accordance with the Budget.

 

Term Facility Full Availability:

Upon the Bankruptcy Court’s entry of the Final Order (the “Final Order Entry
Date”), the full remaining amount of the Term Loan Commitments shall be
available to the Borrowers, subject to the execution and delivery of definitive
documents relating to the Term Loan Facility (such documents, together with the
definitive documents relating to the ABL Facility, including, without
limitation, credit agreements, guarantees, security agreements, pledge
agreements, opinions of counsel and other related definitive documents,
collectively, the “Loan Documents”), and compliance with the terms, conditions
and covenants described in this Term Sheet and the Loan Documents (the “Full
Availability”). Subject to the terms hereof, the balance of the Term Facility
may be borrowed in amounts, and at intervals, to be set forth in the Definitive
Documentation (as defined in Annex II).

 

ABL Facility Initial Availability:

Availability under the ABL Facility (“ABL Facility Availability”) will be, at
any date after the Interim Order Entry Date, an amount equal to the lesser of
(i) the then effective commitments under the ABL Facility and (ii) the Borrowing
Base (as defined below) on such date.

“Borrowing Base” means, at any time, an amount equal to the sum of (i) the
lesser of (1) 85% of the Orderly Liquidation Value Rate of Eligible Inventory
and (2) 75% of Eligible Inventory plus (ii) 85% of Eligible Receivables less
(iii) ABL Facility Availability reserves. The Borrowing Base is subject to
certain adjustments by the ABL Facility Agent, based on review, evaluation and
appraisal of the assets included in the Borrowing Base.

 

5



--------------------------------------------------------------------------------

Availability and Related Terms

under Existing ABL Facilities:

Except as otherwise set forth herein, the provisions of the definitive
documentation for the ABL Facility relating to availability (including defined
terms and calculations, including the definitions of “Availability”, “Orderly
Liquidation Value Rate”, “Eligible Inventory”, “Eligible Receivables”, “Excess
Availability”, “Total Outstandings”, “Triggering Event”, “Total Collateral
Availability”, “Total Excess Availability” and all related defined terms) shall
be substantially as set forth in the Existing ABL Facilities; with such
modifications thereto and additional terms and conditions as the Arrangers deem
appropriate for a facility of this nature under current market conditions.

 

Budget:

As used in this Term Sheet and in Annex II hereto, “Budget” means the following
(each in form and substance satisfactory to the Instructing Group exercising
their judgment in good faith):

(a) in the case of the initial Budget (delivered as a condition to the closing
and initial funding of the Facilities), a 13-week statement of sources and uses
for the next 13 weeks of Lyondell AF and its subsidiaries, broken down by week,
including the anticipated uses of the Facilities for such period (a “13-week
Projection”), and thereafter, prior to the Final Order Entry Date, at the end of
each four week period (and thereafter, as shall have been agreed to in the
Definitive Documentation), an updated 13-week Projection for the subsequent 13
week period;

(b) beginning on the date 60 days after the Interim Order Entry Date, a business
plan and projected operating budget for a period of one (1) year (the “Operating
Forecast”), broken down by month, including, without limitation, income
statements, balance sheets, cash flow statements, projected capital
expenditures, asset sales, cost savings and headcount reductions, targeted
facility closures, targeted facility idlings and other milestones, a line item
for total available liquidity for the period commencing on the date of such
Budget, and which shall set forth the anticipated uses of the Facilities for
such period; the associated underlying assumptions shall be mutually agreed by
the Chief Restructuring Officer and the advisors to the Instructing Group; and

(c) within five days of the Interim Order Entry Date, operating and financial
metrics will be developed and mutually agreed by the Chief Restructuring Officer
and the advisors to the Instructing Group and reported on a weekly basis or as
otherwise agreed;

 

6



--------------------------------------------------------------------------------

and which shall provide, among other things, for the payment of the fees and
expenses relating to the Facilities, ordinary course administrative expenses,
bankruptcy-related expenses and working capital and other general corporate
needs. The Debtors shall also provide weekly a Budget variance
report/reconciliation on Friday of each week for the prior week (i) showing
actual cash receipts and disbursements for the immediately preceding week,
noting therein all variances, on a line-item basis, from values set forth for
such period in the Budget, and shall include explanations for all material
variances, and (ii) certified by the Chief Restructuring Officer.

 

Maturity:

The maturity date of the Facilities will be (and all loans and obligations under
the Facilities shall be repaid in full in cash on) the earliest of: (i) stated
maturity, which shall be December 15, 2009, (ii) the effective date of any
Chapter 11 plan of any Debtor, (iii) the date that is 30 days after the Interim
Order Entry Date if the Final Order Entry Date shall not have occurred by such
date and (iv) the acceleration of the loans or termination of the commitments
under either of the Facilities, including, without limitation, as a result of
the occurrence of an Event of Default (any such occurrence, the “Maturity
Date”).

Any confirmation order entered in the Cases shall not discharge or otherwise
affect in any way any of the joint and several obligations of the Debtors or the
other Obligors to the Lenders under the Facilities and the Loan Documents, other
than after the payment in full and in cash, or, in the case of Roll-Up Loans,
other securities or financial instruments as described under “Special Provisions
for Roll-Up Loans” below, to the Lenders of all obligations under the Facilities
and the Loan Documents on or before the effective date of a plan of
reorganization and the termination of the Commitments.

 

Closing Date:

The date on or before January 9, 2009 on which the specified portion of the
Commitments is made available for borrowings under the Facilities (the “Closing
Date”), which shall be no later than two (2) days after the Interim Order Entry
Date, subject to satisfaction (or waiver) of the applicable conditions precedent
set forth herein.

 

Amortization:

None.

 

Interest Rate and Fees:

As set forth on Annex III.

 

Borrowing Procedure:

Borrowings under the ABL Facility will be in minimum amounts of $5,000,000 or
multiples of $1,000,000 in excess thereof (or, if less, the remaining available
balance of the applicable Commitments).

Borrowings under the Term Facility after the Interim Order Entry Date will be in
minimum amounts to be set forth in the Definitive Documentation (or, if less,
the remaining available balance of the applicable Commitments).

 

7



--------------------------------------------------------------------------------

Borrowing requests under each facility shall be signed by the Chief
Restructuring Officer and made (i) on three business days’ notice, in the case
of loans bearing interest at a rate based on LIBOR (“LIBOR Loans”) and (ii) on
one business day’s notice, in the case of loans bearing interest based on the
Alternate Base Rate (“ABR Loans”).

 

Currency:

Borrowings may be made in U.S. Dollars. All payments under the Facilities will
be made without setoff or counterclaim.

 

Funding Protection:

Reasonably acceptable to the Arrangers, as to the ABL Facility, and the
Specified Term Lenders, as to the Term Facility, including breakage costs,
minimum cost of funds, gross-up for withholding (subject to customary
qualifications), unavailability of LIBO Rate, compensation for increased costs
and compliance with any change in regulatory restrictions.

Voluntary Prepayments:

Commitment Reductions:

The Borrowers may repay the loans under the Term Facility and/or reduce the Term
Loan Commitments at any time without premium or penalty (other than breakage
costs, if applicable and Exit Fees on the amount of the prepayment or reduction)
upon (i) at least 3 business days’ notice in the case of LIBOR Loans and
(ii) one business day’s notice in the case of ABR Loans; provided that in the
case of repayment, each partial repayment shall be in an amount of $5,000,000 or
multiples of $1,000,000 in excess thereof (or, if less, the outstanding amount
of applicable loans), and, in the case of reduction of the Term Loan
Commitments, each partial reduction shall be in an amount of $5,000,000 or
multiples of $1,000,000 in excess thereof (or, if less, the remaining available
balance of the Term Loan Commitments); provided further that no voluntary
prepayment of the Roll-Up Loans shall be permitted until the New Money Loans
shall have been repaid in full and the ABL Facility cancelled in its entirety.

The Borrowers may repay the loans under the ABL Facility at any time without
premium or penalty (other than breakage costs, if applicable) upon (i) at least
3 business days’ notice in the case of LIBOR Loans and (ii) one business day’s
notice in the case of ABR Loans; provided that in the case of repayment, each
partial repayment shall be in an amount of $1,000,000 or multiples of $500,000
in excess thereof (or, if less, the outstanding amount of applicable loans),
and, in the case of reduction of the ABL Commitments, each partial reduction
shall be in an amount of $1,000,000 or multiples of $500,000 in excess thereof
(or, if less, the remaining available balance of the ABL Commitments).

 

Mandatory Prepayments:

The following mandatory prepayments shall be required:

 

  1.

Asset Sales: Except as provided in Paragraph 5 below, prepayments of the Term
Facility in an amount equal to 100% of the net cash proceeds of the sale or
other disposition of any property or assets of the Borrowers or Lyondell AF or
any of

 

8



--------------------------------------------------------------------------------

 

their respective subsidiaries (as to any transaction, in an amount of $1,000,000
or more), other than (a) net cash proceeds of sales or other dispositions of
inventory and licensing in the ordinary course of business or the sale of
receivables pursuant to the existing European receivables securitization program
and subject to any Legal Limitations and with restrictions to be agreed and
(b) net cash proceeds of the contemplated sale of the flavors and fragrances
business in the United States and subject to exceptions to be agreed on in the
Definitive Documentation.

 

  2. Insurance Proceeds: Except as provided in Paragraph 5 below, prepayments of
the Term Facility in an amount equal to 100% of the net cash proceeds of
insurance paid on account of any loss of any property or assets of the Borrowers
or Lyondell AF or any of their respective subsidiaries (other than any such
proceeds received prior to the date of commencement of the Cases), subject to
any securitization program and subject to any Legal Limitations and with
restrictions to be agreed, and subject to exceptions to be agreed on in the
Definitive Documentation.

 

  3. Incurrence of Indebtedness: Prepayments of the Term Facility in an amount
equal to 100% of the net cash proceeds received from the incurrence of
indebtedness by the Borrowers or Lyondell AF or any of its other restricted
subsidiaries (other than indebtedness otherwise permitted under the Loan
Documents), payable no later than the date of receipt

 

  4. ABL Facility Overdraw. On any date that outstanding loans under the ABL
Facility and Letter of Credit exposures exceed ABL Facility Availability then,
not later than the next business day, the Borrowers must prepay the loans under
the ABL Facility so that outstanding loans under the ABL Facility and Letter of
Credit exposures no longer exceed ABL Facility Availability.

 

  5. Collateral for ABL Facility. Prepayment of the ABL Facility in an amount
equal to (i) sales of ABL Collateral not in the ordinary course of business and
(ii) insurance and condemnation awards involving and to the extent of the ABL
Collateral.

Application of

Mandatory Prepayments:

Any mandatory prepayments (other than 4 and 5 above) shall be applied, first, to
repayment of the New Money Loans (and permanent reduction of the NM Commitments
associated therewith) until repaid in full, second to repayment of loans under
the ABL Facility (and permanent reduction of the ABL Facility), until repaid in
full, and third, to repayment in cash of the Roll-Up Loans, until repaid in
full.

 

9



--------------------------------------------------------------------------------

Cancellation of

Commitments:

(i) Automatic if no New Money Loan has been advanced by close of business in New
York on the Closing Date; and (ii) otherwise, in the minimum amounts of
$5,000,000 and integral multiplies of $1,000,000 subject to payment of the Exit
Fee on the amount of the Term Loan Commitment cancelled. All cancellations shall
be permanent.

Cash Balances of non-U.S.

Obligors:

On any date that the aggregate cash balances for non-U.S. Subsidiaries of
Lyondell AF exceed 200 million euros, Basell GmbH shall repay the Intercompany
Facility in the amount of such excess (subject to a minimum repayment
requirement of the U.S. dollar equivalent of 5,000,000 euros). Amounts so repaid
under the Intercompany Facility may be reborrowed under the Intercompany
Facility in accordance with the Budget.

 

Cash Dominion:

All amounts collected in the Concentration Account will be automatically applied
to the repayment of loans under the ABL Facility.

“Concentration Account” means an account or accounts maintained with the ABL
Facility Agent into which all proceeds of ABL Collateral will be deposited. The
Concentration Account will be subject to a control agreement in favor of the ABL
Facility Agent. For the avoidance of doubt, the Concentration Account shall only
receive property of Debtors, not Non-Debtors.

 

Priority/Security:

All obligations of the Obligors to the Lenders under the Loan Documents,
including all loans made under the Facilities, shall, subject to the Carve-Out
(as defined below), at all times:

(i) pursuant to Bankruptcy Code section 364(c)(1), be entitled to joint and
several superpriority administrative expense claim status in the Cases, which
claims in respect of the ABL Facility and the Term Facility shall be pari passu,
except that the Roll-Up Loans will be junior to the ABL Loans and the New Money
Loans;

(ii) pursuant to Bankruptcy Code section 364(c)(2), be secured by the following:

(a) in the case of the ABL Facility (1) a perfected first-priority lien on all
now owned or hereafter acquired accounts receivable and inventory of the Debtors
and the proceeds thereof (the “ABL Collateral”), and (2) a perfected lien on all
now owned or hereafter acquired other assets and property of the Debtors,
including real and personal property, plant and equipment, the Intercompany
Facility, and the proceeds thereof (the “Term Collateral”, and together with the
ABL Collateral, the “Collateral”), subject as to priority only to the security
interest securing the Term Facility;

 

10



--------------------------------------------------------------------------------

(b) in the case of the Term Facility, (1) a perfected first-priority lien on the
Term Collateral, and (2) a perfected lien on the ABL Collateral, subject as to
priority only to the security interest securing the ABL Facility;

in each case, to the extent that such ABL Collateral and Term Collateral are not
subject to valid, perfected and non-avoidable liens as of the commencement of
the Cases;

(iii) pursuant to Bankruptcy Code section 364(c)(3), be secured by the
following:

(a) in the case of the ABL Facility (1) a perfected lien on all ABL Collateral,
and (2) a perfected lien on the Term Collateral, subject as to priority only to
the security interest securing the Term Facility;

(b) in the case of the Term Facility (1) a perfected lien on all Term
Collateral, and (2) a perfected lien on the ABL Collateral, subject as to
priority only to the security interest securing the ABL Facility;

in each case, to the extent that such ABL Collateral and Term Collateral are
subject to valid, perfected and non-avoidable liens in favor of third parties in
existence at the time of the commencement of the Cases or to valid liens in
existence at the time of such commencement that are perfected subsequent to such
commencement as permitted by Section 546(b) of the Bankruptcy Code (other than
property that is subject to the existing liens that secure the obligations under
any of the Existing Primed Secured Facilities referred to below, which liens
shall be primed by the Facilities liens described in such clause), subject to
such liens in favor of such third parties; and

(iv) pursuant to Bankruptcy Code section 364(d), be secured by the following:

(a) in the case of the ABL Facility (1) a perfected first-priority lien on all
ABL Collateral, and (2) a perfected lien on all Term Collateral, subject as to
priority only to the security interest securing the Term Facility, and

(b) in the case of the Term Facility (1) a perfected first-priority lien on all
Term Collateral, and (2) a perfected lien on all ABL Collateral, subject as to
priority only to the security interest securing the ABL Facility;

in each case, to the extent that such ABL Collateral and Term Collateral are
subject to valid, perfected and non-avoidable liens in favor of third parties as
of the commencement of the Cases, including, all accounts receivable, inventory,
real and personal property, plant and equipment of the Debtors that secure the
obligations of the

 

11



--------------------------------------------------------------------------------

Debtors under or in connection with the Senior Credit Facility or the Bridge
Loan Facility and any secured exchange notes issued in exchange therefor; and
Lyondell’s $100,000,000 aggregate principal amount of 10-1/4% Debentures due
2010 and $225,000,000 aggregate principal amount of 9.8% Debentures due 2020 and
Equistar Chemical, LP’s $150,000,000 aggregate principal amount of 7.55% Senior
Notes due 2026 (as amended, supplemented or otherwise modified prior to the date
hereof, the “Existing Secured Notes”, together with the Senior Credit Facility
and the Bridge Loan Facility, the “Existing Primed Secured Facilities”);

provided, in each case, that the liens of the Roll-Up Loans shall be junior to
the liens securing the obligations in respect of the loans made in respect of
the ABL Facility and the New Money Loans;

subject in each case only to a carve-out (the “Carve-Out”) which shall be
comprised of the following: (i) all fees required to be paid to the Clerk of the
Bankruptcy Court and to the Office of the United States trustee pursuant to 28
U.S.C. § 1930(a), (ii) all reasonable fees and expenses incurred by a trustee
under section 726(b) of the Bankruptcy Code in an amount not exceeding
$10,000,000, and (iii) after the occurrence and during the continuance of an
Event of Default (as defined below) an amount not exceeding $25,000,000 in the
aggregate, which amount may be used subject to the terms of the Interim Order,
to pay any fees or expenses incurred by the Debtors and any statutory committees
appointed in the Cases (each, a “Committee”) that remain unpaid subsequent to
the payment of such fees and expenses from available funds remaining in the
Debtors’ estates for such creditors, in respect of (A) allowances of
compensation for services rendered or reimbursement of expenses awarded by the
Bankruptcy Court to the Debtors’ or any Committee’s professionals and (B) the
reimbursement of expenses allowed by the Bankruptcy Court incurred by the
Committee members in the performance of their duties (but excluding fees and
expenses of third party professionals employed by such members), provided that
(x) the dollar limitation in this clause (iii) on fees and expenses shall
neither be reduced nor increased by the amount of any compensation or
reimbursement of expenses incurred, awarded or paid prior to the occurrence of
an Event of Default in respect of which the Carve-Out is invoked or by any fees,
expenses, indemnities or other amounts paid to any agent or lender (or any of
their respective attorneys or agents under any of the Existing Primed Secured
Facilities or otherwise), and (y) nothing herein shall be construed to impair
the ability of any party to object to the fees, expenses, reimbursement or
compensation described in clauses (A) and (B) above. No portion of the
Carve-Out, any cash collateral or proceeds of the Facilities may be used for the
payment of the fees and expenses of any person incurred challenging, or in
relation to the challenge of, (i) any of the Lenders’ liens or claims, or the
initiation or prosecution of any claim or action against any Lender, including
any claim under Chapter 5 of the Bankruptcy Code, in respect of any of the
Existing Primed Secured Facilities and

 

12



--------------------------------------------------------------------------------

(ii) any claims or causes of actions against the Lenders under the Existing
Primed Secured Facilities, their respective advisors, agents and sub-agents,
including formal discovery proceedings in anticipation thereof, and/or
challenging any Lien of the Lenders under the Existing Primed Secured
Facilities. No more than $25,000 of the Carve-Out, any cash collateral or
proceeds of the Facilities may be used by any Committee or any representative of
the estate to investigate claims and/or liens of the lenders under the Existing
Primed Secured Facilities.

The Carve-Out shall be applied one-third to the Collateral securing the ABL
Facility and two-thirds to the Collateral securing the Term Facility.

In addition, the proceeds of all loans hereunder shall be held in a segregated
cash collateral account solely for the benefit of the Lenders until requested by
the Borrowers to be disbursed for use as described under “Purpose/Use of
Proceeds” above and in a manner consistent with the Budget.

All of the liens described herein shall be effective and perfected as of the
Interim Order Entry Date and without the necessity of the execution of
mortgages, security agreements, pledge agreements, financing statements or other
agreements.

Special Provisions

for Roll-Up Loans:

The Roll-Up Loans will not be required to be repaid in cash on the Maturity
Date, provided that the Obligors shall use reasonable endeavors to procure the
same. Upon the vote of the Roll-Up Loan class to accept a Chapter 11 Plan in
accordance with section 1126 of the Bankruptcy Code or, failing to obtain same,
pursuant to section 1129(b) of the Bankruptcy Code, the Debtors’ plan of
reorganization may require that Roll-Up Loans be refinanced or otherwise
replaced with other securities or financial instruments with a present value
equal to the accrued principal and interest due in respect of the Roll-Up Loans
as of the effective date of the plan and a maturity not exceeding five years
therefrom; provided that the relative lien position of the lenders under the
Term Facility in respect of the Roll-Up Loans is maintained, and provided
further that (i) the principal amount of first lien secured debt of Lyondell AF
and its subsidiaries may not exceed $4.515 billion plus the amount of the ABL
Accordion, to the extent exercised, less repayments of New Money Loans or
repayments of loans under the ABL Facility coupled with permanent reductions of
ABL Commitments and (ii) the Roll-Up Loans, together with secured debt that is
pari passu with the Roll-Up Loans, may not exceed (x) $3.25 billion minus
(y) the principal amount of Roll-Up Loans repaid or consensually converted into
equity or other securities of Lyondell AF or its subsidiaries.

The Interim Order and the Final Order shall contain provisions prohibiting
Lyondell AF and its subsidiaries from incurring any

 

13



--------------------------------------------------------------------------------

indebtedness which (x) ranks pari passu with or senior to the loans under the
Term Facility and the ABL Facility or (y) benefits from a first or second
priority lien under section 364 of the Bankruptcy Code.

 

Adequate Protection:

Pursuant to sections 361, 363(e) and 364(d)(1) of the Bankruptcy Code, the
administrative agents under the applicable Existing Primed Secured Facilities,
for the benefit of themselves and the respective lenders and holders
thereunder, shall be granted, respectively, the following adequate protection
(collectively, the “Adequate Protection”) of their respective pre-petition
security interests for, and equal in amount to, the diminution in the value
(each such diminution, a “Diminution in Value”) of the pre-petition security
interests of such lender, calculated in accordance with section 506(a) of the
Bankruptcy Code, whether or not such Diminution in Value results from the sale,
lease or use by the Debtors of the collateral securing the Existing Primed
Secured Facilities (including, without limitation, cash collateral), the priming
of the pre-petition security interests of such lender or the stay of enforcement
of any pre-petition security interest arising from section 362 of the Bankruptcy
Code, or otherwise:

 

  (a) Adequate Protection Lien. As security for and solely to the extent of any
Diminution in Value of the pre-petition security interests, the agents under the
Existing Primed Secured Facilities shall be granted for their benefit and the
benefit of the applicable lenders, effective and perfected as of Interim Order
Entry Date and without the necessity of the execution of mortgages, security
agreements, pledge agreements, financing statements or other agreements, a
security interest in and lien on the Term Collateral and the ABL Collateral
(together, the “Adequate Protection Liens”), subject and subordinate only to
(x) the Carve-Out and (y) the liens securing the Facilities, which Adequate
Protection Liens shall rank in the same relative priority and right as do the
respective security interests and liens of the respective Existing Primed
Secured Facilities as of the Petition Date.

 

  (b) Super-Priority Claim. To the extent of any Diminution in Value of the
pre-petition security interests, the agents under the Existing Primed Secured
Facilities, on behalf of themselves and the applicable lenders and holders,
shall be granted, subject to the payment of the Carve-Out, a superpriority
administrative expense claim as provided for in section 507(b) of the Bankruptcy
Code, immediately junior to the claims under section 364(c)(1) of the Bankruptcy
Code held by the Term Facility Agent and ABL Facility Agent and the lenders
under the Facilities, which superpriority claim shall respectively among the
Existing Primed Secured Lenders rank in the same right and priority as do the
respective claims thereof as of the Petition Date, provided that the Agents,
Lenders and holders under the Existing Primed Secured Facilities shall not
receive or retain any payments, property or other amounts in respect of the
superpriority claims under section 507(b) of the Bankruptcy Code granted
hereunder or under the Existing Primed Secured Facilities unless and until the
obligations under the Facilities have indefeasibly been paid in cash in full.

 

14



--------------------------------------------------------------------------------

  (c) Fees and Expenses. The agents under the Existing Primed Secured Facilities
shall receive (for the benefit of the lenders thereunder) from the Debtors
current cash payments of all reasonable professional fees and expenses payable
to any Pre-Petition Agent under the Pre-Petition Loan Documents, including, but
not limited to, the reasonable fees and disbursements of counsel, financial and
other consultants for the Pre-Petition Agents promptly upon receipt of invoices
therefor.

 

  (d) Monitoring of Pre-Petition Collateral. The agents under the Existing
Primed Secured Facilities shall be permitted to retain expert consultants and
financial advisors at the expense of the Debtors, which consultants and advisors
shall be given reasonable access for purposes of monitoring the business of the
Debtors and the value of the Pre-Petition Collateral.

 

  (e) Financial Reporting. The Debtors shall continue to provide the agents
under the Existing Primed Secured Facilities with financial and other reporting
substantially in compliance with the Existing Primed Secured Facilities and any
reporting described herein.

As additional adequate protection, the agent under the Senior Credit Facility,
on behalf of itself and the lenders thereunder, are hereby granted the
following:

 

  (a)

Interest. The agent under the Senior Credit Facility shall receive from the
Debtors (i) immediate cash payment of all accrued and unpaid interest on the
Senior Credit Facility and letter of credit fees at the non-default rates
provided for in the Senior Credit Facility, and all other accrued and unpaid
fees and disbursements owing to any of the agent or lenders under the Senior
Credit Facility and incurred prior to the Petition Date and (ii) on the first
business day of each month, subject to satisfaction of an excess cash flow test
to be determined, all accrued but unpaid interest on the Senior Credit Facility
and letter of credit and other fees at the non-default contract rate applicable
on the Petition Date (including LIBOR pricing options available in accordance
with the Senior Credit Facility) under the Senior Credit Facility, provided that
the Senior Credit Facility agent reserves the right to assert claims for the
payment of additional interest calculated at any other applicable rate of
interest (including, without limitation, default rates), or on any other basis,
provided for in the Senior Credit Facility, and for the payment of any other
amounts provided for in the Senior Credit Facility, and provided, further that
if, in accordance with applicable law, the Bankruptcy Court allows any claim by
agent under the Senior Credit Facility for the payment of additional interest
calculated at any other applicable rate of interest (including, without
limitation, default rates), or on

 

15



--------------------------------------------------------------------------------

 

any other basis, provided for in the Senior Credit Facility, or for the payment
of any other amounts provided for in the Senior Credit Facility, such claim
shall constitute an administrative expense and shall be paid in full in cash
upon the effective date of any confirmed Chapter 11 plan with respect to any
Debtor.

All intercompany/affiliate liens of the Debtors and other Obligors, if any
(other than any liens securing the ABL Facility or the Term Facility), will be
contractually subordinated to the Facilities and to the Adequate Protection on
terms satisfactory to the Instructing Group.

Representations and

Warranties:

Each of the Obligors under the Term Facility makes the representations and
warranties set forth in the Bridge Loan Facility and the Senior Credit Facility,
modified as necessary to reflect the commencement of the Cases and such other
matters as the Instructing Group shall reasonably require in the Definitive
Documentation.

Each of the Obligors under the ABL Facility makes the representations and
warranties set forth in Existing ABL Facilities, modified as necessary to
reflect the commencement of the Cases and such other matters as the Instructing
Group shall reasonably require in the Definitive Documentation.

Each of the Obligors under each of the Facilities represents and warrants that:
there are no defaults under material agreements entered into after the date of
commencement of the Cases; specific material contracts have been continued;
orders of the Bankruptcy Court shall continue to be effective; and the Obligors
have not failed to disclose any material assumptions with respect to the Budget
and affirm the accuracy of the Budget in all material respects.

Covenants:

 

        –financial covenants:

Each of the Obligors under the Facilities (with respect to itself and each of
its subsidiaries) agrees to the following financial covenants: compliance with
certain specifically identified line items in the Budget (provided that
variances of percentages to be mutually agreed to within five days of the
Interim Order Entry Date in respect of each such line item shall be permitted),
reported weekly, tested weekly.

The Definitive Documentation will contain additional financial covenants as
reasonably determined by the Instructing Group and reasonably acceptable to the
Obligors.

 

        –affirmative covenants:

Each of the Obligors under the Term Facility (with respect to itself and each of
its subsidiaries) agrees to the affirmative covenants set forth in the Bridge
Loan Facility and the Senior Credit Facility and such other affirmative
covenants as the Instructing Group shall reasonably require in the Definitive
Documentation.

 

16



--------------------------------------------------------------------------------

Each of the Obligors under the ABL Facility (with respect to itself and each of
its subsidiaries) agrees to the affirmative covenants set forth in Existing ABL
Facilities and such other affirmative covenants as the Instructing Group shall
reasonably require in the Definitive Documentation.

Each of the Obligors under each of the Facilities (with respect to itself and
each of its subsidiaries) agrees to the following affirmative covenants:

 

  (a) delivery of periodic updates of the Cash Flow Forecast (as defined in
Annex II attached hereto) and weekly variance reports;

 

  (b) with respect to the ABL Facility, detailed Borrowing Base certificates
together with appropriate supporting data in form and substance satisfactory to
the ABL Facility agent on a weekly basis with respect to Eligible Receivables
and on a semi-monthly basis with respect to Eligible Inventory;

 

  (c) delivery of monthly reports by the Chief Restructuring Officer with
respect to asset sales, cost savings, facility closures and other matters
reasonably requested by the Lenders;

 

  (d) delivery to the Instructing Group as soon as practicable in advance of
filing with the Bankruptcy Court the Interim Order and the Final Order (which
must be in form and substance satisfactory to the Instructing Group), all other
proposed orders and pleadings related to the Facilities (which must be in form
and substance reasonably satisfactory to the Instructing Group), any plan of
reorganization or liquidation, and/or any disclosure statement related to such
plan;

 

  (e) compliance with milestones with respect to the Cases to be determined in
the Definitive Documentation;

 

  (f) additional reporting requirements requested by the Arrangers, in the case
of the ABL Facility, and the Specified Term Lenders, in the case of the Term
Facility, including, without limitation, with respect to litigation, contingent
liabilities, and ERISA and environmental events and European operations;

 

  (g) access to information (including historical information) and personnel,
including, without limitation, regularly scheduled meetings as mutually agreed
with senior management and the Chief Restructuring Officer and other company
advisors and a subcommittee of the Instructing Group or any member of the
Instructing Group and FTI Consulting, Inc. (“FTI”), and FTI shall be provided
with access to all information it shall reasonably request and to other internal
meetings regarding strategic planning, cash and liquidity management,
operational and restructuring activities;

 

17



--------------------------------------------------------------------------------

  (h) maintenance of hedging arrangements relating to the trading activities of
the Obligors;

 

  (i) no later than 45 days after the Interim Order Entry Date, the financial
advisors to the Instructing Group and the financial advisors to the Borrowers
shall have furnished to the Lenders their joint recommendations with respect to
operating systems, internal controls and senior management of the Obligors and
their subsidiaries which shall be satisfactory to the Instructing Group in the
good faith exercise of their judgment; and the Obligors shall diligently effect
such recommendations; and

 

  (j) no later than the Final Order Entry Date, the Borrowers shall have
perfected, under applicable non-U.S. law, the Lenders’ security interests in the
share pledges to be given by Bassell GmbH of its direct subsidiaries.

The Definitive Documentation will contain provisions relating to disbursement
controls satisfactory to the Instructing Group and the Obligors.

 

        –negative covenants:

Each of the Obligors under the Term Facility (with respect to itself and each of
its subsidiaries) agrees to the negative covenants set forth in the Bridge Loan
Facility and the Senior Credit Facility, with such baskets and carve-outs as may
be agreed to in the Definitive Documentation by the parties thereto acting in
good faith and such other matters as the Instructing Group shall reasonably
require in the Definitive Documentation.

Each of the Obligors under the ABL Facility (with respect to itself and each of
its subsidiaries) agrees to the negative covenants set forth in Existing ABL
Facilities, modified as necessary to reflect the commencement of the Cases and
eliminate the baskets and carve-outs specified therein, with such baskets and
carve-outs as the parties shall agree to in the Definitive Documentation and
such other matters as the Instructing Group shall reasonably require in the
Definitive Documentation.

Each of the Obligors under each of the Facilities (with respect to itself and
each of its subsidiaries) agrees that the following are prohibited (except to
the extent otherwise permitted in this Term Sheet or the Definitive
Documentation):

(a) creating or permitting to exist any liens or encumbrances on any assets,
other than liens securing the Facilities and any permitted liens (which liens
shall include scheduled liens in existence on the Closing Date to the extent
subordinated pursuant to the orders, junior liens granted in connection with
adequate protection granted by the Debtors as required hereunder) and other
liens described in “Priority/Security” above;

 

18



--------------------------------------------------------------------------------

(b) creating or permitting to exist any other superpriority claim which is pari
passu with or senior to the claims of the Lenders under the Facilities, except
for the Carve-Out and liens securing the obligations;

(c) disposing of assets (including, without limitation, any sale and leaseback
transaction and any disposition under Bankruptcy Code section 363) in respect of
a transaction for total consideration of more than $25,000,000 in the aggregate;

(d) modifying or altering (i) in any material manner the nature and type of its
business or the manner in which such business is conducted or (ii) its
organizational documents, except as required by the Bankruptcy Code;

(e) prepaying pre-petition indebtedness, except as expressly provided for herein
or pursuant to “first day” or other orders entered upon pleadings in form and
substance satisfactory to the Instructing Group;

(f) asserting any right of subrogation or contribution against any other Obligor
until all borrowings under the Facilities are paid in full and the Commitments
are terminated; and

(g) making Investments (as defined in the Bridge Loan Agreement) in non-U.S.
persons, subject to exceptions to be agreed by the Instructing Group for an
amount prior to the Final Order Entry Date of not more than 440 million euros
and an additional amount from and after the Final Order Entry Date to be agreed
on in the Definitive Documentation; provided that such Investments at any one
time outstanding shall be consistent with the Budget (or such other amount as
may be set forth in the Definitive Documentation); provided further, that the
amount advanced to Basell GmbH at any time outstanding shall not exceed amounts
in the Budget.

 

Events of Default:

The Term Facility shall be subject to the events of default set forth in the
Bridge Loan Facility and the Senior Credit Facility, modified as necessary to
refer to the Term Facility and to reflect the commencement of the Cases (without
giving effect to any grace periods provided thereunder).

The ABL Facility shall be subject to the events of default set forth in the
Existing ABL Facilities, modified as necessary to refer to the ABL Facility and
to reflect the commencement of the Cases (without giving effect to any grace
periods provided thereunder).

 

19



--------------------------------------------------------------------------------

Each of the Facilities shall be subject to the following additional events of
default (with thresholds and grace periods not to exceed those in the Senior
Credit Facility:

 

  (a) From the Closing Date until the Final Order Entry Date, the occurrence of
any insolvency or bankruptcy proceeding with respect to Lyondell AF or any
subsidiary of Lyondell AF that is not a Debtor in the Cases, and thereafter, the
occurrence of any insolvency or bankruptcy proceeding with respect to Lyondell
AF or any material subsidiary of Lyondell AF that is not a Debtor in the Cases,
with materiality to be defined in the Definitive Documentation;

 

  (b) The Final Order Entry Date shall not have been occurred within 30 days
after the Interim Order Entry Date;

 

  (c) Any of the Cases shall be dismissed or converted to a Chapter 7 Case; a
trustee, receiver, interim receiver or receiver and manager shall be appointed
in any of the Cases, or a responsible officer or an examiner with enlarged
powers shall be appointed in any of the Cases (having powers beyond those set
forth in Bankruptcy Code sections 1106(a)(3) and (4)); or any other
superpriority administrative expense claim or lien (other than the Carve-Out)
which is pari passu with or senior to the claims or liens of the Lender under
the Facilities shall be granted in any of the Cases without the consent of the
Instructing Group;

 

  (d) Other than payments authorized by the Bankruptcy Court in respect of
“first day” or other orders entered upon pleadings in form and substance
satisfactory to the Instructing Group, as required by the Bankruptcy Code, or as
may be permitted in the Loan Documents or herein, the Debtors shall make any
payment (whether by way of adequate protection or otherwise) of principal or
interest or otherwise on account of any pre-petition indebtedness or payables;

 

  (e) The Bankruptcy Court shall enter an order granting relief from the
automatic stay to any creditor or party in interest (i) to permit foreclosure
(or the granting of a deed in lieu of foreclosure or the like) on any assets of
the Debtors which have an aggregate value in excess of $15,000,000 or (ii) to
permit other actions that would have a material adverse affect on the Debtors or
their estates;

 

  (f) An order shall be entered reversing, amending, supplementing, staying for
a period of five days or more, vacating or otherwise modifying the Interim Order
or the Final Order, or any of the Borrowers or any of their affiliates shall
apply for authority to do so, without the prior written consent of the Lenders,
or the Interim Order or Final Order with respect to the Facilities shall cease
to be in full force and effect;

 

20



--------------------------------------------------------------------------------

  (g) Any judgments which are in the aggregate in excess of $50,000,000 as to
any post-petition obligation shall be rendered against the Debtors or other
Obligors or any other material subsidiaries and the enforcement thereof shall
not be stayed (by operation of law, the rules or orders of a court with
jurisdiction over the matter or by consent of the party litigants); or there
shall be rendered against the Debtors or other Obligors or any other material
subsidiaries a non-monetary judgment with respect to a post-petition event which
causes or would reasonably be expected to cause a material adverse change or a
material adverse effect on the ability of the Debtors or other Obligors or any
other material subsidiaries taken as a whole to perform their obligations under
the Loan Documents;

 

  (h) A plan shall be confirmed in any of the Cases that does not provide for
termination of the Commitments under the Facilities and payment in full in cash
of the Debtors’ and other Obligors’ obligations under the Loan Documents (except
as set forth above as to the Roll-Up Loans) on the effective date of such plan
of reorganization or liquidation or any order shall be entered which dismisses
any of the Cases and which order does not provide for termination of the
Commitments under the Facilities and payment in full in cash of the Debtors’ and
other Obligors’ obligations under the Loan Documents, or any of the Debtors
shall seek, support, or fail to contest in good faith the filing or confirmation
of such a plan or the entry of such an order;

 

  (i) The Debtors or any other Obligors or any other material subsidiaries shall
take any action in support of any of the foregoing or any person other than the
Debtors or other Obligors or any other material subsidiaries shall do so and
such application is not contested in good faith by the Debtors or other Obligors
or any other material subsidiaries and the relief requested is granted in an
order that is not stayed pending appeal; and

 

  (j) Any Loan Document shall cease to be effective or shall be contested by
Borrowers or any of their affiliates.

 

  (k) Any of the Borrowers or their affiliates shall fail to comply with the
Interim Order or Final Order.

 

  (l) The filing of a motion, pleading or proceeding by any of the Borrowers or
their affiliates which could reasonably be expected to result in a material
impairment of the rights or interests of the Lenders or a determination by a
court with respect to a motion, pleading or proceeding brought by another party
which results in a material impairment.

 

21



--------------------------------------------------------------------------------

  (m) Definitive Documentation, in form and substance satisfactory to the
Instructing Group acting in good faith, shall not have been entered into within
twenty-one days after the Initial Order Entry Date and prior to the Final Order
Entry Date, unless such date is extended by the Instructing Group acting in good
faith.

 

  (n) At any time, the Borrowing Base at such time less the aggregate exposure
under the ABL Facility at such time shall be less than $100,000,000.

 

  (o) Each of the Facilities shall cross-default to the other Facility.

 

  (p) Such other usual and customary Events of Default that are reasonably
requested by the Instructing Group.

Conditions Precedent

to Initial Borrowings:

The obligation of the Lenders to make loans under the Facilities will be subject
to customary closing conditions, including, without limitation, the applicable
conditions precedent listed on Annex II attached hereto, and such other
conditions as set forth herein.

Conditions Precedent to

Full Availability:

The obligation to provide extensions of credit up to the full amount of the
Commitments shall be subject to the satisfaction of the applicable conditions
precedent listed on Annex II attached hereto.

 

Conditions to All Borrowings:

The conditions to all borrowings will include requirements relating to prior
written notice of borrowing, the accuracy of representations and warranties, the
absence of any Default or Event of Default, and will otherwise be customary and
appropriate for financings of this type and acceptable to the Arrangers, in the
case of the ABL Facility, and the Specified Term Lenders, in the case of the
Term Facility. Such conditions shall include, without limitation, the following:

(a) As a result of such extension of credit, usage of the Commitments shall not
exceed (i) the applicable Commitments then in effect, (ii) the aggregate amount
authorized by the Interim Order or the Final Order, as the case may be,
(iii) the maximum amount of net borrowings contemplated to be outstanding as
reflected in the Budget and other Budget milestones to be agreed to by the
parties and (iv) in the case of the ABL Facility, ABL Facility Availability;

(b) The Interim Order or Final Order, as the case may be, shall be in full force
and effect, and shall not have been reversed, modified, amended, stayed for a
period of five business days or longer, vacated or subject to a stay pending
appeal, in the case of any modification, amendment or stay pending appeal, in a
manner, or relating to a matter, that is materially adverse to the interests of
the Lenders;

 

22



--------------------------------------------------------------------------------

(c) The Debtors shall maintain a chief restructuring officer acceptable to the
Instructing Group (the “Chief Restructuring Officer”); and

(d) The Debtors and the other Obligors shall have paid the balance of all fees
then due and payable as referenced herein.

Assignments and

Participations:

Each Lender may assign all or any part of the Facilities to one or more
affiliates, banks, financial institutions or other entities. Upon such
assignment, such affiliate, bank, financial institution or entity will become a
Lender for all purposes under the Loan Documents. The Lenders will also have the
right to sell participations, subject to customary limitations on voting rights,
in the Facilities.

 

Requisite Lenders:

Voting with respect to each Facility will be done solely by the Lenders under
such Facility. The vote of Lenders holding more than 50% of total Commitments
(or if no Commitments are outstanding, total exposure) under the applicable
Facility (the “Requisite Lenders” for such Facility) shall be required to amend,
waive or modify such Facility, except that with respect to matters relating to,
among others, the reduction in, or compromise of payment rights with respect to,
principal or interest rates, extension of maturity, release of guarantees and/or
liens granted on all or substantially all of the Collateral (other than liens on
Collateral subject to permitted dispositions), any waiver of the covenants set
forth in clauses (a) or (b) of “Negative Covenants” above and the definition of
Requisite Lenders, Requisite Lenders for a Facility will be defined as Lenders
holding 100% of total Commitments (or if no Commitments are outstanding, total
exposure) under such Facility affected thereby or all affected Lenders, as
appropriate.

 

Taxes:

The Facilities will include customary provisions reasonably acceptable to the
Arrangers, as to the ABL Facility, and the Specified Term Lenders, as to the
Term Facility, to the effect that all payments are to be made free and clear of
any taxes (other than applicable franchise taxes and taxes on overall net
income), imposts, assessments, withholdings or other deductions whatsoever,
subject to customary qualifications.

 

Indemnity; Expenses:

The Borrowers shall indemnify, pay and hold harmless the Instructing Group and
the Lenders and their affiliates (and their respective directors, officers,
employees, agents and advisors) against any loss, liability, cost or expense
incurred in respect of the financing contemplated hereby or the use or the
proposed use of proceeds thereof (except to the extent resulting from the gross
negligence or willful misconduct of the indemnified party) including the
expenses incurred by the Instructing Group and in connection with the

 

23



--------------------------------------------------------------------------------

negotiation, documentation and administration of the Facilities (including fees
and expenses of counsel and other advisors), and expenses incurred by any Lender
in connection with any default in respect of the Facilities and any exercise of
remedies in respect thereof.

Governing Law and

Jurisdiction:

The Facilities will provide that (i) the Debtors will submit to the
non-exclusive jurisdiction and venue of the Bankruptcy Court, or in the event
that the Bankruptcy Court does not have or does not exercise jurisdiction, then
in any state or federal court of competent jurisdiction in the state, county and
city of New York, borough of Manhattan; and shall waive any right to trial by
jury, and (ii) the Obligors that are not U.S. Obligors will submit to the
non-exclusive jurisdiction and venue of any state or federal court of competent
jurisdiction in the state, county and city of New York, borough of Manhattan and
shall waive any right to trial by jury. New York law shall govern the Loan
Documents (other than security documents to be governed by local law, to be
determined by the Instructing Group).

 

Cooperation:

Borrowers will assist the Arrangers in the syndication of the Facilities as
reasonably requested by them, and will provide customary information and
documents in connection therewith.

 

24



--------------------------------------------------------------------------------

Annex I

Lyondell Chemical Company

LIST OF DEBTORS

 

Name

   Obligor Type    Bankruptcy
Status    Jurisdiction of
Organization

Basell USA Inc.

   Borrower    Debtor    Delaware

Equistar Chemicals, LP

   Borrower    Debtor    Texas

Houston Refining LP

   Borrower    Debtor    Delaware

Lyondell Chemical Company

   Borrower    Debtor    Delaware

Millennium Chemicals Inc.

   Borrower    Debtor    Delaware

Basell Germany Holdings GmbH

   Guarantor    Debtor    Germany

Basell Finance USA Inc.

   Guarantor    Debtor    New York

Basell North America Inc.

   Guarantor    Debtor    Delaware

LBI Acquisition LLC

   Guarantor    Debtor    Delaware

LBIH LLC

   Guarantor    Debtor    Delaware

LyondellBasell Finance Company

   Guarantor    Debtor    Delaware

Lyondell Chemical Delaware Company

   Guarantor    Debtor    Delaware

Lyondell Chemical Europe, Inc.

   Guarantor    Debtor    Delaware

Lyondell Chemical Espana Co.

   Guarantor    Debtor    Delaware

Lyondell Chemical Nederland, Ltd.

   Guarantor    Debtor    Delaware

Lyondell Chemical Products Europe LLC

   Guarantor    Debtor    Delaware

Lyondell Chemical Technology 1 Inc.

   Guarantor    Debtor    Delaware

Lyondell Chemical Technology Management, Inc.

   Guarantor    Debtor    Delaware

Lyondell Chemical Technology, L.P.

   Guarantor    Debtor    Delaware

Lyondell Chimie France LLC

   Guarantor    Debtor    Delaware

Lyondell-Equistar Holdings Partners

   Guarantor    Debtor    Texas

 

25



--------------------------------------------------------------------------------

Name

   Obligor Type    Bankruptcy
Status    Jurisdiction of
Organization

Lyondell Europe Holdings Inc.

   Guarantor    Debtor    Delaware

Lyondell Houston Refinery Inc.

   Guarantor    Debtor    Delaware

Lyondell LP3 GP, LLC

   Guarantor    Debtor    Delaware

Lyondell LP3 Partners, LP

   Guarantor    Debtor    Delaware

Lyondell LP4 Inc.

   Guarantor    Debtor    Delaware

Lyondell (Pelican) Petrochemical L.P.1, Inc.

   Guarantor    Debtor    Delaware

Lyondell Petrochemical L.P. Inc.

   Guarantor    Debtor    Delaware

Lyondell Refining Company LLC

   Guarantor    Debtor    Delaware

Lyondell Refining I LLC

   Guarantor    Debtor    Delaware

Millennium America Holdings Inc.

   Guarantor    Debtor    Delaware

Millennium America Inc.

   Guarantor    Debtor    Delaware

Millennium Petrochemicals GP LLC

   Guarantor    Debtor    Delaware

Millennium Petrochemicals Inc.

   Guarantor    Debtor    Virginia

Millennium Petrochemicals Partners, LP

   Guarantor    Debtor    Delaware

Millennium Specialty Chemicals Inc.

   Guarantor    Debtor    Florida

Millennium US Op Co, LLC

   Guarantor    Debtor    Delaware

Millennium Worldwide Holdings I Inc.

   Guarantor    Debtor    Delaware

Nell Acquisition (US) LLC

   Guarantor    Debtor    New York

 

26



--------------------------------------------------------------------------------

Annex II

Lyondell Chemical Company

SUMMARY OF CONDITIONS PRECEDENT TO THE FACILITIES

This Summary of Conditions Precedent outlines certain of the conditions
precedent to the Facilities referred to in the Summary of Terms and Conditions.

 

A. CONDITIONS TO INITIAL AVAILABILITY

 

1. Interim Order/Bankruptcy Matters.

 

  (a)

The Bankruptcy Court shall have entered, upon motion in form and substance
satisfactory to the Instructing Group, on such prior notice as may be
satisfactory to the Instructing Group, an interim order (the “Interim Order”) as
to the Initial Availability no later than three (3) business days after the date
of commencement of the Cases, approving and authorizing the Facilities, all
provisions thereof and the priorities and liens granted under Bankruptcy Code
section 364(c) and (d), as applicable, in form and substance reasonably
satisfactory to the Instructing Group and their counsel, and including without
limitation provisions (i) modifying the automatic stay to permit the creation
and perfection of the liens of the Lenders on the Collateral; (ii) providing for
the automatic vacation of such stay to permit the enforcement of the Lenders’
remedies under the Facilities, including without limitation the enforcement,
upon five (5) business days’ prior written notice, of such remedies against the
Collateral; (iii) prohibiting the assertion of claims arising under Bankruptcy
Code section 506(c) against the Lenders or the commencement of other actions
adverse to the Lenders or their rights and remedies under the Facilities or the
Interim Order or the Final Order; (iv) prohibiting the incurrence of debt with
priority equal to or greater than the Lenders’ under the Facilities, except as
expressly provided in the Summary of Terms and Conditions; (v) prohibiting any
granting or imposition of liens other than liens acceptable to the Instructing
Group except as expressly provided in the Summary of Terms and Conditions;
(vi) subject to the limitations that are usual and customary for financings of
this type and otherwise acceptable to the Instructing Group, determining the
Debtors’ existing pre-petition first lien secured credit facilities to be fully
secured (with a finding that the Debtors stipulate and agree that the existing
pre-petition first lien secured credit facilities are fully secured);
(vii) priming the liens of the lenders and holders under the Existing Primed
Secured Facilities and granting adequate protection for such priming in the form
of liens, superpriority administrative expense claims and other payments and
obligations as described in the “Priority/Security” section of the Summary of
Terms and Conditions; (viii) authorizing and approving the Facilities including
the Roll-Up Loans and the transactions contemplated hereby, including without
limitation the granting of the superpriority claims, the first-priority and
priming security interests and liens upon the Collateral and the payment of all
fees and expenses due to the Lenders and the agents; (ix) finding that the
Lenders are extending credit to the Borrowers in good faith within the meaning
of Section 364(e) of the Bankruptcy Code; (x) determining that the pre-petition
debt of the Lenders constitutes legal, valid and binding obligations of the
Debtors, enforceable in accordance with its terms and not subject to avoidance,
recharacterization, recovery, attack, off-set, counterclaim, defenses or claims
of any kind pursuant to the Bankruptcy Code or other applicable law; (xi) the
mechanics effecting the Facilities and the Roll-Up Loans shall be as reasonably
determined by the Company and the Instructing Group; and (xii) containing a

 

27



--------------------------------------------------------------------------------

 

determination by the Bankruptcy Court that, subject to an investigation period
by the official creditors committee, the liens securing the Senior Credit
Facility and the Bridge Loan Facility are valid and unavoidable (with a finding
that the Borrowers stipulate and agree that the liens securing the Senior Credit
Facility and the Bridge Loan Facility are valid and unavoidable).

 

  (b) The Interim Order shall not have been reversed, modified, amended, stayed
or vacated, in the case of any modification or amendment, in a manner, or
relating to a matter, without the consent of the Instructing Group.

 

  (c) The Debtors shall be in compliance in all respects with the Interim Order.

 

  (d) The Cases shall have been commenced in the Bankruptcy Court for the
Southern District of New York and all of the “first day orders” and all related
pleadings to be entered at the time of commencement of the Cases or shortly
thereafter shall have been reviewed in advance by the Instructing Group and
shall be satisfactory in form and substance to the Instructing Group.

 

  (e) No trustee or examiner shall have been appointed with respect to the
Borrowers or their respective properties.

 

  (f) A cash management order encompassing the cash management arrangements
currently in place under the Bridge Facility and otherwise satisfactory to the
Instructing Group shall be in full force and effect.

 

  (g) No material adverse change in the operations, assets, revenues, financial
condition, profits or prospects of Borrowers (other than by virtue of the
commencement of the Cases) shall have occurred.

 

2. Financial Statements, Budgets and Reports.

 

  (a) The Instructing Group shall have received the Budget, which Budget shall
be in form and substance satisfactory to them and at least in the detail
attached in Annex II-1;

 

  (b) The Instructing Group shall have received a forecast of sources and uses
of cash by the Debtors and the non-Debtor Guarantors on a weekly basis for the
succeeding 13 calendar weeks, which shall be in form and substance satisfactory
to them (the “Cash Flow Forecast”); and

 

  (d) The Instructing Group shall have received such information (financial or
otherwise) as may be reasonably requested by them.

 

3. Performance of Obligations.

 

  (a) All costs, fees, expenses (including, without limitation, reasonable legal
fees) and other compensation contemplated by the Loan Documents to be payable to
the Lenders shall have been paid to the extent due and the Debtors and the
Non-Debtor Guarantors shall have complied in all material respects with all of
their other obligations to the Lenders;

 

  (b) No Default or Event of Default shall exist; and

 

28



--------------------------------------------------------------------------------

  (c) Representations and warranties shall be true and correct in all material
respects.

 

4. Customary Closing Documents.

 

  (a) The Lenders shall be satisfied that Lyondell has complied with all other
customary closing conditions, including, without limitation: (i) the delivery of
legal opinions as to authority, authorization, execution and delivery; corporate
records and documents from public officials; and officer’s certificates;
(ii) evidence of authority; and (iii) obtaining of any material third party and
governmental consents necessary in connection with the Facilities, the financing
thereunder and related transactions. The Lenders shall have received at least
five (5) days prior to the Closing Date all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the Patriot Act.

 

  (b) Execution and delivery by the Debtors of this Term Sheet and promissory
notes evidencing the loans made and to be made under the Facilities, in each
case reasonably satisfactory in all respects to the Instructing Group; the
parties hereto acknowledging that funding of the Initial Availability shall be
made, as to loan documentation, solely on the basis of this Term Sheet and such
promissory notes, and that funding of the Full Availability is subject to the
parties entering into definitive loan documentation (“Definitive Documentation”)
consistent with the terms of this Term Sheet.

 

  (c) All corporate and judicial proceedings and all instruments and agreements
in connection with the loan transactions among the Debtors and the Lenders
contemplated by the Loan Documents shall be satisfactory in form and substance
to the Instructing Group, and the Lenders shall have received all information
and copies of all documents or papers requested by any of them.

 

  (d) A forbearance agreement with respect to non-Debtors, in the form attached
hereto as Exhibit A, shall have become effective in accordance with its terms.

 

5. Other Conditions. Such other conditions as are reasonably requested by the
Instructing Group shall have been satisfied by the Debtors.

 

B. CONDITIONS TO FULL AVAILABILITY

 

1. Final Order.

 

  (a) Not later than 30 days following the Interim Order Entry Date, a final
order shall have been entered by the Bankruptcy Court (the “Final Order”) in
form and substance satisfactory to the Instructing Group on a motion by the
Debtors that is in form and substance satisfactory to the Instructing Group,
which Final Order shall have been entered on such prior notice to such parties
as may be satisfactory to the Instructing Group, approving and authorizing on a
final basis the matters and containing the provisions described in A.1. above.

 

  (b) The Definitive Documentation shall have been entered into, and the lenders
shall have perfection of liens and pledges on the UCC collateral securing the
Facilities.

 

  (b) The Final Order shall not have been reversed, modified, amended, stayed or
vacated.

 

29



--------------------------------------------------------------------------------

  (c) The Debtors shall be in compliance with the Final Order.

 

2. Other Conditions.

 

  (a) The Lenders shall have received the required periodic updates of the Cash
Flow Forecast and weekly variance reports, each in form and substance
satisfactory to the Instructing Group, and Debtors shall be in compliance with
the updated Cash Flow Forecast;

 

  (b) No Default or Event of Default shall exist under the Facilities;

 

  (c) Representations and warranties shall be true and correct in all material
respects at the date of each extension of credit except to the extent such
representations and warranties relate to an earlier date;

 

  (d) The Debtors shall have paid the balance of all fees then payable as
referenced herein;

 

  (e) Perfection of mortgages (which mortgages, in the discretion of the
Lenders, may be delivered after the date of Full Availability) on the real
property collateral securing the Facilities; and

 

  (e) Such other conditions as are reasonably requested by the Lenders shall
have been satisfied by the Debtors.

 

30